NO.
12-07-00245-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 4TH
IN RE: RUSK ENERGY, LTD.,
RELATOR     §          JUDICIAL
DISTRICT COURT OF
 
§          RUSK
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
            On January
31, 2008, this court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Rusk Energy, Ltd. as relator.  That opinion ordered Respondent, the
Honorable Clay Gossett, Judge of the 4th Judicial District Court of Rusk
County, Texas, to vacate the portion of his order dated December 15, 2006
requiring a $100,000 bond from Rusk and enter an order directing the district
clerk to release the deposited funds to Rusk. 
On February 12, 2008, Respondent signed an order complying with this
court’s order and opinion of January 31, 2008.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
 
Opinion delivered February
13, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(PUBLISH)